Judge Bbeok.
delivered the opinion of the Court.
The decree of this Court against Bartlett in favor of Gouge for the costs of the latter, was in effect a decree for the amount the clerk might tax — and although his taxation might be erroneous, it would still be the decree of the Court, subject, however, to cerrection by this Court, and by this Court alone. The execution issued by the clerk, issued upon the decree according to this construction of it, and was of as high a grade of evidence of the aggregate amount of the cost taxed, as the taxation itself. It was competent evidence of the amount of eosts decreed .Gouge, and the motion to ex-clud it, and also the other copies from the records of this Court, was properly overruled. In this action upon a •bond in this Court for costs, the Court below could not properly inquire whether the costs had been correctly ■taxed or not.
Wherefore, the decree is affirmed.